January 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       M.B. “BENNY” DANESHJOU, INDIVIDUALLY AND AS THE
      REPRESENTATIVE OF DANESHJOU COMPANY, INC., Appellant

NO. 14-11-00804-CV                          V.

      ROBERT H. BATEMAN AND BATEMAN/PUGH, PLLC, Appellees
                 ________________________________

       This cause, an appeal from the judgment signed June 15, 2011 in favor of
appellees Robert H. Bateman and Bateman/Pugh, PLLC, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, M.B. “Benny” Daneshjou, individually and as the
representative of Daneshjou Company, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.